Judgment unanimously affirmed. Memorandum: The findings of fact made by the suppression court are fully supported in the record and demonstrate that the police had probable cause to believe that defendant’s vehicle contained contraband. The police were thus free, without a warrant, to stop and search the automobile and its contents (United States v Ross, 456 US 798; People v Langen, 60 NY2d 170, cert denied 465 US 1028).
We have reviewed defendant’s other claims of error and find them to be without merit. (Appeal from judgment of Oneida County Court, Buckley, J. — criminal possession of marihuana, first degree.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Schnepp, JJ.